Mr. Justice Van Orsdel
delivered the opinion of the Court:
There appears to be but one question in this case that requires our consideration: Did the treaty of 1855 operate as a conveyance of the lands in question from the Indians to the United States ? It is conceded at bar by counsel for complainant that, if it did, complainant would have no standiug in this court. It is clear that, if the treaty of 1855 conveyed the lands to the United States, free from any trust for the benefit of the Indians, the act of Congress of March 12, 1860, extending the provisions of the swamp land act of 1850 to the State of Minnesota, operated as a grant in prcesenti to the State of the swamp and overflow lands here in question. Having once acquired an inchoate title to the lands, the State could not be devested of its ultimate right to a conveyance by any subsequent treaty or agreement between the United States and the Indians, to which the State was not a party.
No allegation as to the invalidity of the treaty of 1855 appears in the bill. It is, however, contended by counsel for complainant, both in their brief and argument in this court, that the treaty is void because engaged in on behalf of the Indians by only a small number of the bands, and for the further reason that the United States forfeited any right it was to acquire under the treaty by failing to fulfil its part of the agreement by payment to the Indians of the stipulated consideration. In support *403of this contention, it is insisted by counsel for complainant that the court, in determining the validity or invalidity of the treaty of 1855, may take into consideration the interpretation placed upon it by both the government and the Indians in the subsequent treaties and negotiations, where the treaty of 1855, it is urged, was ignored and treated as wholly void. Complainant, in his bill, however, makes no attack whatever upon this treaty, or raises any issue as to its validity. Being bound by the record, its silence on this point relieves us from passing upon this question. The treaty shows no defects upon its face. By its terms, the Indians ceded to the United States all their right and title to a large body of lands formerly occupied by them and specifically bounded and described in the treaty. The language of the treaty is clear and unambiguous, and it provides, among other things, as follows: “The Mississippi, Pillager, and Lake Winnibigoshish bands of Chippewa Indians hereby cede, sell, and convey to the United States all their right, title, and interest in and to the lands now owned and claimed by them, in the territory of Minnesota, and included within the following boundaries.” [10 Stat. at L. 1165.] (Here certain territory is specifically bounded and described.) The following general conveyance of all their lands appears in art. 1 of the treaty: “And the said Indians do further fully and entirely relinquish and convey to the United States, any and all right, title, and interest, of whatsoever nature the same may he, which they may now have in and to any other lands in the territory of Minnesota or elsewhere.” Article 2 reserves certain lands therein specifically described for permanent homes for said Indians. These lands, however, are not involved in this controversy. It is admitted that the lands embraced in this controversy are part of the lands ceded by this treaty.
It is insisted by counsel for complainant that, inasmuch as the bill filed below alleges the unextinguished title of the Indians, citing in support of the allegation the various treaties and acts of Congress, they can now assail the validity of the treaty of 1855 by reference to the treaty of 1863, which, it is insisted, by its terms, rescinded and abrogated the former treaty. This posi*404tion would have some strength were the question before us one solely betwen the Indians and the United States, with no intervening rights. It will hardly be contended that the government and the Indians could stipulate into the treaty of 1863 conditions rescinding the treaty of 1855, that can now be used to defeat the intervening rights acquired in 1860 by the State of Minnesota. Complainant has not put himself in position by the allegations of his bill to attack the treaty of 1855. If it be true, as set forth in the brief of counsel for complainant, that the treaty of 1855 was illegally procured; that it was not executed by the requisite number of Indians to bind the consolidated bands; that it was irregularly and fraudulently procured, and that the government has dealt unfairly with these Indians,— these facts should appear by affirmative declaration in the bill, supported either by evidence or an admission of their truth. But, as to this whole contention, the record is silent. However the equities of the case might appeal to us, we are powerless to extend relief. So far as this record discloses, the determination of the character of the lands granted under the act of 1860 is vested in the Secretary of the Interior. He is proceeding by express authority of law, and the title to the lands has not passed from the United States. This presents a situation with which the court has no jurisdiction to interfere.
Many reasons are apparent why this case, as presented, is not within the jurisdiction of the courts of this District. The primary purpose of this suit is to prevent the United States from carrying out an agreement entered into between it and the State of Minnesota. Here jurisdiction fails at three points: First, it is a suit against the United States, and, in the absence of express authority from Congress, the courts have no jurisdiction to entertain such an action. Naganab v. Hitchcock, 202 U. S. 473, 50 L. ed. 1113, 26 Sup. Ct. Rep. 667. Second, the State of Minnesota, in any action affecting the title to the lands in question, is an indispensable party; and this action must fail for defect of parties defendant. Shields v. Barrow, 17 How. 130, 15 L. ed. 158. Third, the bill could not be so amended as to make the State of Minnesota a party defendant, for that *405would, be a suit by a citizen against a sovereign state, which is forbidden by the 11th Amendment to the Constitution of the United States. Hence, there is no possible avenue open through which the complainant upon this record can secure the relief sought.
So far as we are advised, we must consider the treaty of 1855 as a valid cession of the lands in question to the United States. They at once became a part of the government domain, over which Congress has exclusive control. By the swamp land act of 1860, the lands were granted to the State of Minnesota. No subsequent treaty or negotiation between the United States and the Indians, tending to rescind the treaty of 1855, without the consent of the State, could in any way affect the State in the enjoyment of its rights. We are not called upon to express any opinion as to just what the effect would be on the State could it be shown that the treaty of 1855 was void ab initio. As we have observed, that question is not properly presented for our consideration.
The judgment is affirmed, with costs, and it is so ordered.

Affirmed.